FILED
                             NOT FOR PUBLICATION                            JUL 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-15217

               Plaintiff - Appellee,             D.C. No. 1:08-cv-00493-SOM-
                                                 KSC
  v.

MICHAEL WILLIAM FLAHERTY,                        MEMORANDUM *

               Defendant - Appellant,

  and

MARGARET RONA LEE FLAHERTY;
et al.,

               Defendants.



                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, Chief Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Michael William Flaherty appeals pro se from the district court’s summary

judgment in the United States’ action to reduce to judgment federal income tax

assessments against Flaherty for tax years 1999, 2000, and 2001, and to foreclose

on federal tax liens on his property to satisfy the judgment. We have jurisdiction

under 28 U.S.C. § 1291. See Fed. R. App. P. 4(a)(2). We review de novo, Stead v.

United States, 419 F.3d 944, 947 n.3 (9th Cir. 2005), and we affirm.

      The district court properly granted summary judgment because Flaherty

failed to raise a genuine dispute of material fact to rebut the presumption of

correctness to the Internal Revenue Service’s (“IRS”) deficiency determinations

and assessments of unpaid taxes, penalties, and interest against him. See Palmer v.

I.R.S., 116 F.3d 1309, 1312 (9th Cir. 1997) (IRS assessments for unpaid taxes

entitled to presumption of correctness unless taxpayer submits competent evidence

that the assessments were arbitrary, excessive, or without foundation); Hansen v.

United States, 7 F.3d 137, 138 (9th Cir. 1993) (per curiam) (taxpayers’ self-serving

affidavit did not raise a triable dispute because IRS tax assessments are probative

evidence to establish that assessments were properly made).

      Flaherty waived his right to appeal the denial of his motion to compel

discovery because he failed to file timely objections to the magistrate judge’s

order. See Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 (9th Cir. 1996).


                                           2                                      11-15217
      Flaherty’s remaining contentions, including regarding the government’s

assessment authority and the district court’s jurisdiction, are unpersuasive.

      Issues not expressly raised on appeal are deemed waived. See Cook v.

Schriro, 538 F.3d 1000, 1014 n.5 (9th Cir. 2008).

      AFFIRMED.




                                           3                                    11-15217